This is an action to foreclose a public contract street improvement lien under San Francisco street improvement ordinance of 1918.
The action was tried upon the following facts stipulated in evidence: The contract mentioned in each count of the complaint was entered into on the twentieth day of October, 1923, and it provided the work called for thereby should be completed within ninety days from such date and that the work was not completed within that time. Upon the request of the contractor the board of public works did on the ninth day of January, 1924, transmit to the board of supervisors its recommendation that an extension of ninety days be granted unto the contractor to complete the work. The board of supervisors on the twenty-first day of January, 1924, three days after the expiration of the original time prescribed by the contract for the completion of the work passed its resolution granting the application for an extension of time of ninety days to perform the work, which resolution was approved by the mayor of the city and county of San Francisco on February 1, 1924. The work called for by the contract was not completed until February 19, 1924. Judgment went for plaintiff, and from this judgment defendant has appealed.
[1] The question here presented is passed upon in Gallagher
v. J.W. Wright  Sons Investment Co., ante, p. 553 [261 P. 1041], this day decided by this court and on the authority of that case the judgment is affirmed.
Tyler, P.J., and Cashin, J., concurred. *Page 802